ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-010, concluding that DANIEL D. HEDIGER of HACKENSACK, who was admitted to the bar of this State in 1995, should be censured for violating RPC 1.3(lack of diligence), RPC 1.4(failure to communicate with client), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations) and RPC 8.1(b)(failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof to the Office of Attorney Ethics that all outstanding balances in his attorney trust accounts have been resolved; should submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts prepared by a certified public accountant; and should be supervised in the practice of law for a period of two years;
And good cause appearing;
It is ORDERED that DANIEL D. HEDIGER is hereby censured; and it is further
ORDERED that within six months after the filing date of this Order, respondent shall submit proof to the Office of Attorney Ethics that all outstanding balances in his attorney trust account have been reconciled; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
*109ORDERED that respondent shall practice law under the supervision of practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.